Opinion by
Kephart, J.,
The appellant was a subcontractor under Kunsman, who had a contract with Meyers, the owner, for the erection of a building. In the course of the construction it became apparent to the owner that the contractor was in financial trouble. At the suggestion of a real estate broker, from whom he was about to borrow some money *403on the building, he demanded from Kunsman a release of all liens, as the mortgagee was unwilling to advance any money unless they were procured. Kunsman interviewed the appellant and secured a release of liens, giving him a check for $600 on account of moneys due him. The release of liens was turned over to the appellee, Meyers, who in turn handed it to the mortgagee. It later developed that there were no funds in the bank to meet Kunsman’s check of $600. Kunsman testified that he gave the check to the appellant believing that he would get enough money from Meyers to make the check good before it could be presented. A dispute arose between the appellant and the appellee, Meyers, as to the application by Kunsman of certain money that had been paid by Meyers on account of this building. The appellant then repudiated the release of liens and filed a claim upon which this action is founded. Meyers was not present when Kunsman and the appellant talked about the release and did not know what was said when it was received. There is no evidence to warrant a finding that Kunsman acted as Meyers’ agent, nor does it appear that the release was obtained through any fraudulent conduct on the part of Kunsman that could affect Meyers; and it does appear that the appellant told Meyers that he had executed the release and that he could pay out all the money due on account of Kunsman’s contract. It passed into the hands of the mortgagee and was one of the inducing causes for placing the mortgage on the appellee’s property. It comes close to the case of Dowd v. Crow, 205 Pa. 214. We have considered this question in the light of appellant’s contention. The execution of the release and the occurrences prior thereto were proper matters for the consideration of the jury and- the court correctly charged the jury on the law applicable thereto;
The release in terms covered “all manner of liens, claims and demands whatsoever, which we, or any or either of us now have, or might or could have, on or against the said premises above described,” While the *404signatures were placed opposite the various trades engaged in the construction of the building, these designations merely identified the person, and did not affect the terms of the release. In submitting to the jury the question of intention, the plaintiff was accorded more than he was entitled to. The learned court thought there was a variance between the signatures and the body of the instrument, and he permitted the jury to determine the intention of the parties from the evidence. The payment of $455 is not now important. The contradictory statements of the appellant, the notation on the check, “Meyers’ business,” and the conversation between the various parties on September 18th, would be sufficient to sustain the finding that it had been received by the appellant on account of the defendant’s contract. In this view the answer to the plaintiff’s second point was proper.
The misstatement by the court in its charge, which forms the seventh assignment of error, if material, should have been called to the court’s attention. It was, however, concerning a matter appearing on the plaintiff’s book and was of such nature that the jury must-have known it was a mistake. The appellant Avas in no wise prejudiced. Judge Brodhead’s charge to the jury Avas clear and concise. It presented the case fairly, and the plaintiff has no just cause of complaint.
The assignments of error are overruled and the judgment affirmed.